Citation Nr: 1753817	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  06-00 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a left tibial stress fracture with Blount's disease.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a right tibial stress fracture with Blount's disease.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for bilateral ankle disability.

5.  Entitlement to service connection for bilateral foot disability.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for a right shoulder disability.



REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to January 2002.

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2005, April 2008, and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at Board hearings in May 2010 and in April 2012.  Transcripts of the hearings are of record.  These issues were remanded by the Board in December 2010 and in December 2012.  The most recent Board remand was issued by a panel of three Veterans Law Judges, including the undersigned.  As the other two panel members are no longer employed by the Board, a panel decision is no longer necessary, and the case is being decided by only the undersigned Veterans Law Judge.

The issue of entitlement to service connection for a right shoulder disability was perfected for appellate review following the Board's December 2012 remand.




The issues of entitlement to ratings in excess of 10 percent for residuals of left and right tibial stress fractures with Blount's disease and of entitlement to service connection for bilateral knee disability, bilateral ankle disability, bilateral foot disability and for a lumbar spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On August 2, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of the issue of entitlement to a service connection for a right shoulder disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a right shoulder disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. 
§ 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, in correspondence received on August 2, 2017, the Veteran indicated that she was withdrawing her claim of entitlement to service connection for a right shoulder disability.  Thus, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, as to the issue of entitlement to service connection for a right shoulder disability, is dismissed.


REMAND

Further development is warranted for the remaining claims on appeal.

Left and Right Tibial Fractures

The Veteran's left and right tibial stress fractures were last evaluated on VA examination in March 2011.  A September 2014 VA examiner opined that the Veteran's bilateral stress fractures with Blount's disease do not have a rheumatological component.  However, a current examination of the Veteran's right and left tibial stress fractures with Blount's disease was not provided.  The Veteran contends that her service-connected bilateral stress fractures are more severe than currently evaluated.  

Based on the foregoing, an additional VA examination is necessary in order to determine the current level of severity of the Veteran's service-connected left and right tibial stress fractures with Blount's disease.  

Bilateral Knees, Bilateral Ankles, Bilateral Foot

The Veteran asserts that service connection is warranted for bilateral knee, ankle and foot disabilities.  The record reflects that the Veteran has been diagnosed with bilateral foot, ankle, and knee arthritis, and ankle tendinitis, hypermobile joint syndrome.  

The Veteran's service treatment records show that in October 2001, the Veteran complained of and was treated for bilateral foot, ankle and knee pain and swelling.  She contends that her current bilateral foot, ankle, and knee disabilities are related to her in-service foot, ankle and knee symptomatology.  The Veteran also contends that each of claimed disabilities is due to, or aggravated by her service-connected bilateral tibial stress fractures.  

The Veteran underwent a VA examination in March 2011.  The examiner opined that the Veteran's knees, feet and ankle complaints were not secondary to her service-connected left and right tibial stress fractures but did not provide a rationale for the opinion.  

Thereafter, in a March 2011 letter, a private physician stated that the Veteran had an inflammatory, reactive type of arthritis that began or was aggravated during her active service, and which continued to affect her lower extremities.

In a September 2014 VA examination report, a VA examiner determined that the Veteran's knees, feet and ankle disabilities were not affected by an inflammatory, reactive type of arthritis.  A rationale was provided for the opinions.  

However, the Veteran's claims on a direct incurrence and on a secondary basis have not been adequately addressed and a remand for such is warranted.

Lumbar Spine

The Veteran has been diagnosed as having lumbar spine degenerative disc disease, foraminal and central stenosis and early facet joint disease.  She contends that her current lumbar spine disability is secondary to her bilateral knee disability (i.e., she falls and injures her back as a result of her knees giving out).  

The Veteran's claim of service connection for a lumbar spine disability is inextricably intertwined with her claim of service connection for bilateral knee disability because a decision on the claim of service connection for bilateral knee disability would have a significant impact on the Veteran's claim of service connection for a lumbar spine disability.  Therefore, if service connection is granted for bilateral knee disability, a VA opinion would be required to determine if the Veteran's lumbar spine disability is secondary to the bilateral knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service- connected left and right tibial stress fractures with Blount's disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.  The examiner should report all manifestations and symptoms, including the frequency and severity, and resulting functional impairment. 

The examiner must provide a complete rationale for the opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Schedule the Veteran for an appropriate VA examination(s) to determine the current nature and etiology of her claimed bilateral knee disability, bilateral ankle disability, bilateral foot disability and a lumbar spine disability, on both direct and secondary service connection bases.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner is advised that the Veteran is competent to report her symptoms and history experienced through her senses. Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner must also consider and discuss the Veteran's service treatment records which show that in October 2001, the Veteran complained of and was treated for bilateral foot, ankle and knee pain and swelling.  

The examiner is asked to opine as to:

* Whether it is at least as likely as not that a right knee and/or left knee disability(ies) is/are etiologically related to active service, and if not, whether a right knee disability and/or left knee disability is proximately due to or chronically aggravated by service-connected residuals of left and/or right tibial stress fractures with Blount's disease.  Rationale must be provided for all opinions proffered.  

* Whether it is at least as likely as not that right ankle and/or left ankle disability(ies) is/are etiologically related to active service, and if not, whether a right ankle disability and/or left ankle disability(ies) is/are proximately due to or chronically aggravated by service-connected residuals of left and/or right tibial stress fractures with Blount's disease.  Rationale must be provided for all opinions proffered.  

* Whether it is at least as likely as not that right foot and/or left foot disability(ies) is/are etiologically related to active service, and if not, whether a right foot disability and/or left foot disability is proximately due to or chronically aggravated by service-connected residuals of left and/or right tibial stress fractures with Blount's disease.  Rationale must be provided for all opinions proffered.  

* If disability of either knee is opined to be at least as likely as not etiologically related to service, the examiner should determine whether it is at least as likely as not that a lumbar spine disability is proximately due to or chronically aggravated by a knee disability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and her attorney an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


